DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘track located on the magnetic element’ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  In claim 1, line 8, “magnets” should be replaced with -magnetic elements-; In claim 3 line 2, the second occurrence of “to” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a track located on one of the plurality of magnets”.  However, there is insufficient support for this specific claim limitation in the specification.  Appropriate correction is required.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilk, U.S. 5,330,486 (hereinafter Wilk) in view of Cohn, U.S. 5,830,224 (hereinafter Cohn) and Peyman, U.S. 6,458,141 (hereinafter Peyman).
Regarding claims 1, 2, 4, 11, and 15, Wilk discloses (as best understood by Examiner) a system for forming an anastomosis comprising: a plurality of magnetic elements configured to couple to each other with tissue layers therebetween (note col. 6, line 9); and a ‘guide’ (i.e., fiber) coupled to an energy source (i.e., distal tip of fiber), the guide configured to move the energy source relative to the magnetic elements, wherein the energy source is configured to emit laser energy (note col. 17, line 13-43).  While Wilk discloses (see above) a system comprising a guide for moving an energy source along a closed path around a central location defined by the magnetic elements (note figs. 17B-C), Wilk fails to explicitly disclose an annular track located on one of the magnetic elements for directing the energy source.  Cohn teaches (note figs. 9A-D; col. 22, line 42) a similar system comprising a track (110) ‘located on’ magnetic elements (i.e., contacting a distal end of ‘100A’ and a proximal end of ‘100B’) for directing an energy source.  Furthermore, Peyman discloses (note col. 9, line 20) a system comprising an annular track for directing an energy source.  It is well known in the art that the use of said tracks would ensure proper movement of an energy source, thereby resulting in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the system of Wilk to comprise an annular track ‘located on’ one of the magnetic elements for directing the energy source in order to increase safety and efficiency.    
Regarding claims 12-14, Wilk in view of Cohn and Peyman teaches (see above) a system wherein the plurality of magnetic elements is arranged to define a substantially annular region, and wherein the guide is configured to move the energy source in the claimed manner.  
Regarding claim 16, Wilk in view of Cohn and Peyman teaches (see above) a system necessarily comprising an actuator for moving the energy source.
Regarding claim 3, Wilk discloses (see above) a system comprising an energy source configured to emit laser energy.  However, Wilk fails to explicitly disclose a system comprising an energy source configured to emit electrocautery energy via an electrode.  Cohn further  teaches a system comprising an energy source that is configured to emit either electrocautery energy (via an electrode — note col. 18, line 18) or laser energy (note col. 25, line 16).  It is well known in the art (as can be seen in Cohn) that these different energy configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the system of Wilk to comprise an energy source configured to emit electrocautery energy via an electrode.  This is because this modification would have merely comprised a simple substitution of interchangeable energy configurations in order to produce a predictable result.       
  
Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilk in view of Cohn and Peyman as applied to claims 1, 2, 4, and 11-16 above, and further in view of McNally, U.S. 6,391,049 (hereinafter McNally).
Regarding claims 5-9, Wilk discloses (see above) a system comprising an energy source configured to emit laser energy.  However, Wilk fails to explicitly disclose a system comprising the specifically-claimed laser.  McNally teaches (note col. 1, line 29) a similar system that can use any of a variety of lasers, including infrared, gallium, and diode (among others), for treating tissue.  It is well known in the art (as can be seen in McNally) that these different laser configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the system of Wilk to comprise any of a variety of lasers (including those that have been claimed).  This is because this modification would have merely comprised a simple substitution of interchangeable laser configurations in order to produce a predictable result.       
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilk in view of Cohn and Peyman as applied to claims 1, 2, 4, and 11-16 above, and further in view of Ryou, U.S. 2017/0265866 (hereinafter Ryou).
Regarding claims 17 and 18, Wilk discloses (see above) a system comprising magnetic elements and a movable energy source.  However, Wilk fails to explicitly disclose a system comprising a feedback sensor.  Ryou teaches a similar system comprising a feedback sensor that senses a position of magnetic anastomosis elements relative to each other (note paragraph 57).  It is well known in the art that the use of such a feedback configuration would result in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the system of Wilk to comprise the claimed feedback sensor in order to increase safety and efficiency.    

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilk in view of Cohn and Peyman as applied to claims 1, 2, 4, and 11-16 above, and further in view of Tulleken, U.S. 2012/0265183 (hereinafter Tulleken).
Regarding claims 17 and 19, Wilk discloses (see above) a system comprising magnetic elements and a movable energy source.  However, Wilk fails to explicitly disclose a system comprising a feedback sensor.  Tulleken teaches a similar system comprising a feedback sensor that measures laser energy from a source (note paragraph 55).  It is well known in the art that the use of such a feedback configuration would result in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the system of Wilk to comprise the claimed feedback sensor in order to increase safety and efficiency.    

Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilk in view of Cohn and Peyman as applied to claims 1, 2, 4, and 11-16 above, and further in view of Daikuzono, U.S. 5,328,488 (hereinafter Daikuzono).
Regarding claims 17 and 20, Wilk discloses (see above) a system comprising magnetic elements and a movable energy source.  However, Wilk fails to explicitly disclose a system comprising a feedback sensor.  Daikuzono teaches a similar system comprising a feedback sensor that measures temperature (note col. 13, line 47).  It is well known in the art that the use of such a feedback configuration would result in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the system of Wilk to comprise the claimed feedback sensor in order to increase safety and efficiency.    

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the current rejections.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794